SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 September 21, 2010 Date of Report (Date of earliest event reported) Hotel Outsource Management International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50306 13-4167393 (State or Other Jurisdiction of Commission File (I.R.S. Employer Incorporation or Organization) Number Identification No.) 80 Wall Street, Suite 815, New York, New York (Address of Principal Executive Offices) (Zip Code) 212-344-1600 Registrant’s telephone number, including area code (Former Name or former Address, if Changed Since Last Report) Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers (a) Resignation of Jacob Faigenbaum as a Director On September 21, 2010, HOMI received the resignation of Jacob Faigenbaum as a director of Hotel Outsource Management International, Inc. (“HOMI”) dated September 10, 2010.The resignation is to take effect at the next meeting of HOMI’s board of directors, scheduled for November 10, 2010. Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereto duly authorized. September 21, 2010 Hotel Outsource Management International, Inc. By: /s/ Jacob Ronnel Name:Jacob Ronnel Title:Chief Executive Officer 2
